Title: Editorial Note: Jefferson’s Alliance in 1790 with Fenno’s Gazette of the United States
From: 
To: 


    Jefferson’s Alliance in 1790 withFenno’s Gazette of the United StatesEditorial Note
    In the summer of 1790 Washington told the Comte de Rochambeau that Americans had learned to discount English reports of events in France. “Happily for you,” he wrote, “we remembered how our own armies, after having been all slain to a man in the English News Papers, came to life again and even performed prodigies of valour against that very Nation whose News-papers had so unmercifully destroyed them. Mr. Jefferson, Mr. Trumbull and some others have taught us to believe more cautiously and more correctly on these points.” Jefferson’s method of instruction was characteristic but induced by painful experience. More than a quarter of a century afterward he still found himself unable to describe “the wonder and mortification” he had felt on first encountering the dinner-table conversations of New York, where he was frequently “for the most part, the only advocate on the republican side of the question.” This stark contrast with the equalitarian talk he had so recently heard in intellectual circles in Paris was doubtless the cause of his withdrawal within a few weeks to devote himself to the  duties of his office, rather than, as Crèvecoeur supposed, an aversion to the stiff formality of New York society. But what Jefferson found in the dozen newspapers of the metropolis was almost as disturbing as what he heard in the fashionable drawing rooms of the Republican Court. The journalists were by no means unanimous in their attitude toward France or federalist policies, but they were dependent upon English sources for foreign news. This was understandable. London news was the freshest, it came with some regularity, and it was in the native tongue. Even such a republican paper as Greenleaf’s New-York Journal was filled with dispatches from all parts of Europe that were channeled through London. Greenleaf was not only aware of this fact but on occasion warned his readers against a bias in his own columns: “The foreign articles afforded this day are extracted from British papers; the genuineness of many of them may be suspected (perhaps) with propriety.” The Daily Advertiser, published by Francis Childs and John Swaine and edited by Philip Freneau, admitted that “Many of our prints continue to be the mere echoes of those in Great-Britain,” thought that this was to be explained by the force of habit—“this grand reconciler to absurdities [that] rules very powerfully over the mind of the generality of mankind,” and charged that much of the matter drawn from English sources was unimportant, of mischievous tendency, or “not at all suited to the genius of our government, or the situation of our country.” Obviously, Jefferson was not alone in thinking that the English packets “come fraught with lies regularly once a month, which throw us into a very disagreeable suspense.” But the promptness with which he took measures to counteract the prevailing tendency is proof enough of his quick grasp of politics in the spring of 1790, notwithstanding his unconvincing explanation in later years that he had been duped by Hamilton.
It was also characteristic of Jefferson that, on discerning the situation, he should have turned not to Greenleaf or to Freneau whose columns reflected their republican sentiments, but to John Fenno, whose Gazette of the United States had been founded “for the purpose of disseminating favorable sentiments of the federal constitution, and its administration” and was at the moment publishing the Discourses on Davila. Jefferson guessed at once that Davila was John Adams, and the views there presented did nothing to minimize his feelings on reading  and extracting in the files of the department of state “a letter from Mr. Jay, Secretary of foreign affairs to Mr. Adams, M.P. of the US. at London, after receiving a copy of his Defence of the American constitutions,” in which the pertinent passage was emphasized by Jefferson: “A compact like this, which is the result of accommodation and compromise, cannot be supposed to be perfectly consonant to the wishes and opinions of any of the parties. It corresponds a good deal with your favorite, and i think just, principles of government.” Davila did not conceal those principles in Fenno’s Gazette: “One question only shall be respectfully insinuated: whether equal laws, the result only of a balanced government, can ever be obtained and preferred without some signs or other of distinction and degree?—We are told that our friends, the National Assembly of France, have abolished all distinctions. But be not deceived, my dear countrymen. Impossibilities cannot be performed. Have they levelled all fortunes, and equally divided all property? Have they made all men and women equally wise, elegant and beautiful? Have they annihilated the names of Bourbon and Montmorency, Rochefoucault and Noailles, Neckar and de Calonne, Mirabeau and Bailey? Have they committed to the flames all the records, annals and histories of the nation? … Have the French officers who served in America melted their eagles and torn their ribbons?” The eloquent, persuasive queries were followed by a translation from the Gazette de Leide of 26 Feb. 1790 of the address of the National Assembly to the people of France: “distinguish carefully between the duties that are abolished beyond redemption, and the redeemable duties yet existing, that the former be no longer exacted, but that the latter be not refused. Think on the three sacred words which guaranty these decrees. The Nation, The Law, The King. The Nation is yourselves, the Law is still yourselves, it is your will: The King is the guardian of the Law‥‥ Let them speak no longer to you about two parties. There is but one: we have all sworn it; it is that of Liberty.”
There were two sets of principles if not two parties reflected in these juxtaposed passages in Fenno’s Gazette. Here, almost literally, Jefferson was replying to Adams. It was he who had selected the extract from the Leyden paper, translated it, and arranged with John Fenno to have it appear in the New York journal. But it was not his purpose to rebut any particular writing. On the contrary, the arrangement he negotiated with the publisher was intended to counterbalance the existing conditions governing American sources of foreign news, to provide a check by which the public might arrive at a less biassed view of what was transpiring in Europe. “The English papers bring their lies very fresh,” he wrote William Short, “and it is desirable to be provided with  an Authentic Contradiction in the first Moment.” He chose for this purpose the Gazette de Leide because it was reliable, was edited by the scholar Luzac, and was “in a good Measure … an Antidote.” It was also republican in principle, a fact which did nothing to lessen Jefferson’s esteem for it. Thus, aiming to counteract one filtered source of news, Jefferson introduced another. At first he himself made the selections and did the translations. Later he caused one of the clerks in the department of state, John Pintard, to translate the extracts that he had selected. He then inserted them in a federalist newspaper, a journal that had already brought upon itself the charge of sycophancy and was evidently a source of anxiety to those in congress who had begun to discern “the plainest outlines of a system to establish a court Press and court Gazette.”
    It is evident that Jefferson first approached Fenno within two weeks of his arrival in New York, utilizing the power that lay with the secretary of state to designate at least three newspapers in as many states as authorized to print the federal statutes. This patronage was probably first extended to Fenno, though in a short while Jefferson had authorized publication of the laws in five states and hoped, with legislative permission, to extend it to all. The Gazette of the United States, in common with other newspapers, had been printing texts of laws already, and most of those that had done so continued the practice even after some were selected by the secretary of state as being authorized for the purpose and as entitled to compensation. But it was in the issue of 7 Apr. 1790 that Fenno, under a flowing monogram “USA” that was soon changed to a spread eagle, first issued a statute as “Published By Authority.” Two weeks after this Jefferson bought some   “carracatures” for his daughter Mary and it is tempting to suppose that they were acquired at the printing shop of the publisher of the Gazette, but whether this is a valid conjecture or not, it was about this time that Jefferson persuaded Fenno to utilize matter drawn from the Gazette de Leide. “I inclose … Fenno’s paper,” Jefferson wrote his daughter Martha on 26 Apr. 1790. “He promises henceforward to give his foreign news from the Leyden gazette, so that it will be worth reading.” The issue that Jefferson enclosed was that of 24 Apr. 1790 which carried the first excerpts from the Gazette de Leide under this caption: “Translated for the Gazette of the United States. From the Leyden Gazette. Published by Stephan Luzac. [A Paper that is considered in Europe as the most Authentic Medium of Intelligence-and as such circulates more extensively than any other similar publications.]” The source of this endorsement was unquestionably the secretary of state. The issue contained news from the Gazette de Leide from various parts of Europe down to 1 Jan. 1790 and promised that the selections would be continued. A week later Fenno published a Leyden apostrophe to Washington’s message to congress and with it an observation that may have been Fenno’s: “the time is at hand when all European governments must be modelled upon those of Old and New-England; Mankind will hear no more of absolute Monarchy.” Thus, while the Gazette de Leide was recognized to be a reliable journal, editorial views of a republican nature were not eliminated in this process of double distillation.
  Two years afterward, when Fenno’s Gazette had become exclusively a vehicle for Hamiltonian principles, Jefferson explained to Washington what his relations with Fenno had been: “I had long wished … to have the material parts of the Leyden gazette brought under your eye and that of the public, in order to possess yourself and them of a juster view of the affairs of Europe than could be obtained from any other public source. This I had effectually attempted through the press of Mr. Fenno while in New York, … but they found their way too slowly into Mr. Fenno’s papers.” This requires modification in two respects, neither of which affects the validity of Jefferson’s statement of his ultimate purpose-a purpose that had long been manifested in his sending the Gazette de Leide to Jay during his years in France and in his commendation of its accuracy and comprehensiveness. In the first place, Jefferson’s alliance with Fenno in the spring of 1790 resulted not merely in the publication of extracts from the Gazette de Leide but also in the use of extracts from private letters and even a selection from one of Edmund Burke’s speeches. Indeed, it was the letter from Samuel Blackden that constituted Jefferson’s first apparent contribution to Fenno’s paper, since it appeared in the issue of 21 Apr. 1790. That  letter was printed under the following statement which Jefferson presumably wrote himself: “Mr. Fenno, I send you the extract of a letter, which you will publish, containing a more particular and authentic account than has hitherto appeared, of the Revolution in the Belgic States.—Extract of a letter from a gentleman in Brussels, to his correspondent in New-York, dated Dec. 25, 1789.” The extract consisted of almost the whole of Blackden’s report, transcribed by Jefferson with the same fidelity that he gave to the extracts from the Gazette de Leide. Selectivity was unavoidable and it is to be expected that selections from that paper, as well as from private letters, would have been affected by Jefferson’s controlling purpose and bias. But he was careful to present the texts with exact accuracy. A collation of representative issues of the Gazette de Leide with extracts as published in Fenno’s Gazette supports this conclusion. Jefferson’s translations were sometimes free, but he did not alter substance. A single alteration in phrase may be traceable to him in the speech of Edmund Burke, but the meaning was not affected. Nor is it surprising that he himself should have selected the extract from Burke. “The Revolution of France does not astonish me so much as the Revolution of Mr. Burke,” he wrote to an English friend, and his use of the speech was doubtless to demonstrate the opinion that he then voiced—“that the spirit of toryism has gained nearly the whole of the nation: that the whig principles are utterly extinguished except in the breasts of certain descriptions of dissenters.”
In the second place, the explanation given to Washington for the ineffectuality of the alliance with Fenno seems to imply that the publisher was slow in making use of the matter furnished him. There is no evidence that this was true so long as the arrangement lasted, and it is probably not what Jefferson intended to imply. What he was obviously concerned about in the spring of 1790 was the difficulty of getting copies of the Gazette de Leide in time for the news to be useful. Those dispatched by Short from Paris took from two to four months, and were irregular and uncertain in arriving. From 8 May to 19 June 1790 no extracts from the Luzac paper appeared in that of Fenno and the editor explained the circumstance in words that must have been Jefferson’s: “The translations from the Leyden Gazette which were commenced in this paper some weeks past, are again resumed. Although the dates are old, the Editor considers the authenticity of that paper of  such importance, as to merit the insertion of its contents, which will serve to check European accounts that are published in this country, received from other channels. A succession of intelligence derived from this source, will be constantly kept up, as regularly as the papers come to hand, and the established veracity and reputation of the Leyden Gazette will warrant perfect dependance to be placed on any intelligence it may contain.” Almost at once Jefferson took steps to insure a regular and speedy arrival of the Leyden paper. He wrote a letter to the American agent at The Hague such as that long-neglected official had never received from the government that employed him. It acknowledged receipt of all of Dumas’ letters that had come to hand in the two previous years, informed him of action taken on those requiring it, expressed pleasure at Dumas’ account of the favorable status of American credit in Amsterdam—the only information in the verbose reports from The Hague that Jefferson saw fit to bring to Washington’s attention—rendered a carefully phrased account of measures being taken by Congress to fund its debt, and asked Dumas’ help in persuading his friend Luzac to adopt a plan that would bring the Gazette de Leide in the same English packet with newspapers from London. Jefferson knew from long experience that providing Dumas with information about pending American legislation and about his desire to enlist his aid was almost equivalent to sending the information directly to be published in the Gazette de Leide. Thus, in soliciting Dumas’ assistance, he accomplished another object by making a neglected agent feel less aggrieved and by converting him into a channel for disseminating information about the United States to counterbalance other sources in Europe. He had long followed this course with Dumas in Europe and now, within a week after Jefferson’s letter, Washington also dispatched what was evidently his only direct communication with the American agent, acknowledging, with apologies for the long delay, a letter and some volumes of verse that had been sent the previous November. It is difficult to believe, in view of the coincident circumstances, that Jefferson had not discussed with Washington the whole channel of communication as an important means of supplying both New York and Leyden with reliable sources of information. It would have been uncharacteristic of him, at this stage of his relationship with Washington and Hamilton, not to have done so. Whether he prompted Washington’s belated note or not, the effect of both letters upon Dumas was electric.
But Jefferson’s arrangement with Fenno was not terminated because of the failure of Dumas or Luzac to see that copies were forwarded by the British packets. By the time Dumas received Jefferson’s letter, the alliance had come to an abrupt end. On 28 July 1790 Fenno’s  Gazette published the last of the extracts from the Gazette de Leide. On 4 Aug. 1790 there appeared in it the “Extract of a Letter, dated 9th June, from London, to a gentleman in this city” that may have been from John Brown Cutting to Jefferson. It advised that “An express has been received from the Spanish Court, that they had agreed, to make satisfaction, and indemnify the owners of the British ships taken, and to negotiate on the matters in dispute between the two nations.” With this probable connection, the last trace of any evidence of rapport between Thomas Jefferson and John Fenno disappears from the record. An abrupt change thereupon took place in the character of the paper. Courtenay’s Philosophical Reflections on the late revolution in France began to be printed, calling for “vigorous and coercive measures” against the malignant doctrines of the dissenters in England and denouncing the “barbarous spirit of democracy” in France. In what was obviously the editor’s comment in the issue of 21 Aug. 1790, there appeared this observation: “At the time of passing the decree of the National Assembly, by which the King is deprived of the prerogatives of making peace and war, Fifty thousand persons surrounded the place of meeting. Had the decision been different—bloodshed and carnage would probably have been the consequences.—This may be a democratical government, but surely it is not a free government. Query, who governs France? The national Assembly; the people they represent; the national troops; or the mob of Paris?—We may talk of liberty to all eternity, and never enjoy the blessing—except our enthusiasm should lead to the erection of a sacred dome, in which the goddess may reside, viz. A just, an equal, and energetic form of government—in which the security of property is an object of equal attention, with the security of life.” The editor animadverted on the dangers of innovation, and concluded that especially in “the period of fermentation of men’s minds, the love of novelty would constantly demand, and an acute ingenuity would supply an infinity of new schemes which would prove pernicious.” By the end of August the prices of public securities appeared in the Gazette for the first time, and a lengthy editorial announced that speculation had been checked according to acceptable principles—that is, “in a way consistent with justice, and a due regard to personal right.” With this, specie would return to agriculture, manufactures, and commerce from whence it had been drawn as by “a whirlpool … out of its proper course … and thus the funding system will, mediately prove a source of blessing to all classes of citizens—to those who never saw a public security.” These benefits, the editor concluded, “could never have been effected but by a change in our national government—and with innumerable other sensible advantages, obvious to every discerning mind, and readily acknowledged by every candid citizen, are a sufficient answer to every slander or mischievously in  tended insinuation against the government, or the administration thereof.” A week after this A Friend advised the unknowing not to sell securities at a sacrifice and warned them against those publications that sought to destroy confidence in the government by representing it as having violated past agreements and as being likely to repeat the performance. A month after all traces of the Gazette de Leide had disappeared from the columns of Fenno’s paper, the editor reprobated slanders on private persons but placed in a lower category those against elected representatives: these were “an high insult to the majesty of the people.” He then connected the free press and the demagogue in a manner than Fenno had not previously exhibited. “While a free press is an object of sacred regard to an enlightened people,” he declared, “a press that teems with lies and slander, either through ignorance or design in the conductor of it, is to be execrated as a pestilent engine of mischief.” Sycophants of power, of persons, and of opinion were those who possessed no fixed principles and those in the final category would sacrifice all personal convictions to what they conceived to be the popular ideas of the moment. “All these characters are destitute of honor, and therefore detestable,” declared Fenno, “but it may be queried whether the last, which comprehends the essentials of a demagogue is not the most injurious to society of the three.” His success depended not on order and authority but “on anarchy and confusion.”
The voice of the Gazette of the United States had undergone a remarkable change, and it can scarcely be a matter of mere coincidence that the last issue of Fenno’s Gazette in which any possible connection between Jefferson and its editor can be shown was the issue that appeared on the very day that Washington gave his approval to the assumption bill. Fenno had transferred his allegiance not because the Gazette de Leide was slow in arriving but because he had been persuaded that an editor could become a pestilent engine of mischief “either through ignorance or design,” and, while the effort of persuasion cannot have been difficult, it must have included then as it certainly did later some inducement or promise of material support. The change in editorial policy, as might have been expected, did not go unnoticed at the time. A few years earlier, wrote A Republican in the New-York Journal, newspapers were filled “with speculations in support of the rights and privileges of the people; and the ingenuity of writers of almost every description, was regularly exerted to strengthen and confirm the prepossession of their fellow citizens in favor of the great principles of civil liberty; and the natural equality of our species, which was then represented as the great genuine objects of the late glorious  revolution. At present we hear but little of this, at least in some of our newspapers, but every day we are surfeited with ridiculous and common place declamation upon the ‘dignity of government,’ the ‘wisdom of our rulers’ and the necessity of implicit submission to the measures of the federal legislators. … Formerly it was the virtue of the people, now every thing is made to depend on imaginary ‘balances, distinct orders,’ or in plainer English … ‘King, Lords and Commons’ at once.”
Fenno’s original prospectus had declared that his paper would be issued at the seat of government, and when that was transferred to Philadelphia, the Gazette of the United States followed as an already avowed enemy of the point of view represented by the Gazette de Leide, its columns being no longer open to selections from it. Soon Jefferson described Fenno’s paper as one that rarely admitted anything “which defends the present form of government in opposition to his desire of subverting it to make a way for a king, lords and commons.” He was consoled, however, by the thought that this and other publications had “drawn forth pretty generally expressions of the public sentiment on this subject,” and he thanked God that they were, “to a man, firm as a rock in their republicanism.”
Thus a fundamental difference in attitude toward the function of the press was involved in this episode in which Fenno found himself vacillating for the brief space of four months between the two strong figures of Washington’s cabinet. Jefferson deplored the reports of events as filtered through London papers and he disliked the principles of Davila, but he was content to ask only that another source and another point of view be utilized so that the public could arrive at its own verification. On the other hand, when the abrupt change in policy came in Fenno’s paper, a single voice spoke. The warning against the demagogue whose success depended on anarchy and confusion was the authentic warning of Catullus, portending the inevitability that partisan editors would gather around the two poles of thought and would be used in the struggle. With Fenno’s acceptance of this point of view, Jefferson turned in 1791 to the General Advertiser of Benjamin Franklin Bache. Since the publisher was able to make his own translations, Jefferson supplied him with copies rather than extracts of the Gazette de Leide, and he was doubtless glad to be rid of the chore of transcribing his own translations. He did this from a “desire of seeing a purely republican vehicle of news established between the seat of government and all it’s parts.” Bache cooperated and even experimented with Jefferson’s idea of issuing a weekly made up of selections from the daily paper, but this effort to obtain a wide distribution of Luzac’s foreign news throughout the United States failed. Jefferson finally arranged to have the Gazette de Leide supplied to Philip Freneau for use in the National Gazette, and in 1792 he candidly described these efforts to Washington, who must have been acquainted with that of 1790. The  solemn oath of honor that he gave on that occasion reflected another distinction in this contest between two opposing concepts—a distinction supported by all available evidence: that is, that Jefferson never employed a newspaper pseudonym to impugn the character of his opponent. He discerned it as a contest of “principles of administration,” and even in the famous letter in which he unreservedly exhibited to the chief executive what he thought of a member of the cabinet who would enlist “as an anonymous writer or paragraphist” for either Fenno or Freneau, he deleted the words that he had first employed: “an anonymous scribbler of slander.”
